Citation Nr: 9902594	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-35 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for corneal abrasions.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran retired from active military service in October 
1994, after completing more that 20 years of active duty.  
His awards and decorations include the Southwest Asia Service 
Medal, and Kuwait Liberation Medal.  

The Board notes that this claim does not include any chronic 
disability that cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317 (1998).

In November 1994 the veteran raised the issue of service 
connection for corneal abrasions, and the issue of service 
connection for bilateral corneal abrasion was developed for 
appeal in September 1995.  In hearing testimony in April 1996 
the veteran reported injury to his eye as a result of a gas 
heater that blew up in his face.  He claimed that in addition 
to the corneal abrasions he also experienced dry eyes since 
the explosion, and introduced into the file a private 
diagnosis of keratoconjunctivitis sicca, right eye.  
Keratoconjunctivitis sicca of the right eye was not reported 
on VA examination in January 1995, and the Board finds that 
this is a separate and distinct disorder from corneal 
abrasions.  While reference was made to dry eyes in the 
December 1996 supplemental statement of the case (SSOC), the 
Board points out that there has not been a rating action on 
this specific disorder.  This issue has not been developed 
for appeal and will not be considered by the Board at this 
time.  The ROs attention is directed to the claim for action 
deemed appropriate.


FINDINGS OF FACT

1.  There is no competent medical evidence of asthma in 
service and no competent evidence is of record which tends to 
link any current asthma to service.

2.  There is no competent medical evidence of sinusitis in 
service or post service.

3.  A corneal scar, left eye, was reported on one occasion in 
service.

4.  A corneal scar, left eye, was reported on VA examination 
in January 1995; there is no medical diagnosis of corneal 
scar or abrasion, right eye.


CONCLUSIONS OF LAW

1.  The appellants claim for service connection for asthma 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1997)

2.  The appellants claim for service connection for 
sinusitis is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1997)

3.  The appellants claim for service connection for a 
corneal scar, right eye, is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1997)

4.  A corneal scar, left eye, was incurred in service.  
38 U.S.C.A. §§ 1101,1110, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  For the purposes of convenience and 
clarity the Board will report the evidence for the asthma and 
sinusitis claims collectively.

Service medical records show some respiratory complaints in 
the 1970s, with no diagnosis of asthma or sinusitis.  The 
veteran was treated for upper respiratory bronchitis in 
January 1987, and pulmonary function studies later in January 
were normal.

When seen for complaints of chest pain and syncope in March 
1990, physical examination showed the chest to be clear to 
auscultation with equal breath sounds, and no wheezing, rales 
or rhonchi heard.  Chest X-ray was normal.  It was noted that 
the veteran smoked 2 packs of cigarettes per day.  In October 
1990 he was treated for a cough, associated with complaints 
of fever, runny/stuffy nose, sneezing, sore throat, neck pain 
and chest pain when coughing, with no shortness of breath at 
rest.  There was no diagnosis.

Physical examination for a medical board proceeding, for a 
condition not at issue, in February 1992, was without 
complaints or findings related to asthma or sinusitis.

The veteran, in March 1993, requested follow-up on having the 
flu for 5 days.  His complaints included productive cough 
and congestion.  Examination showed scattered rhonchi and 
rales with decreased breath sounds at the bases, left greater 
than right.  Occasional wheezes were noted.  The assessment 
was bronchitis.  He continued to complain of chest congestion 
in March 1993.  The assessment was resolving bronchitis.  It 
was noted that he smoked 1 to 2 packs per day for 30 years.  
Pulmonary function testing in March 1993 was normal.  
Retirement examination in May 1994 showed no abnormality of 
the lungs, chest, or sinuses.  On the veterans 
contemporaneous Report of Medical History, he denied having 
or having had sinusitis.  He did claim a history of asthma 
with shortness of breath.

General medical examination by the VA was performed in 
January 1995.  Physical examination of the nose and throat 
showed no nasal obstruction or discharge, and no sinus 
tenderness.  Respiratory system examination showed the lungs 
to be clear to auscultation and percussion with no rales or 
rhonchi, and good breath sounds throughout.  Chest X-ray 
studies showed no acute infiltrate or pleural fluid seen.  

VA clinic records show that in January 1995 a car fell on the 
veterans chest.   Physical examination was without pertinent 
findings, and the veteran made no reference to chronic asthma 
in reporting chronic diseases.  In August 1995, when seen for 
a condition not at issue, his current medications included 
Zantac and Ibuprofen.

VA examination in May 1996 noted that the veteran reported 
asthma for 5 to 6 years, usually bothering him in late summer 
and early fall.  He reported being treated with several 
inhalers, and based on the veterans recollection of the 
names they sounded like Azmacort and Proventil.  Two 
emergency room visits in 1990 and 1991 were noted with none 
since that time.  He did note a stuffy nose but no sinus 
infections.  On examination he was in no distress.  His lungs 
were clear to percussion and auscultation and there were no 
wheezes or rhonchi.  Air flow was good, the nose was clear, 
and the turbinates and meatus were normal.  X-ray studies of 
the sinuses showed them to be clear and well pneumatized.  
The pertinent examination impressions were asthma, well 
controlled at present with medication; and sinusitis, not 
found.  

The veteran, in a statement dated in September 1997, reported 
that the had not been treated for asthma since his discharge 
from service, and that VA medical records showed treatment he 
had received.

Asthma.  The threshold question that must be resolved with 
regard to a claim is whether the appellant has presented 
evidence of a well-grounded claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation that a disorder is 
service connected is not sufficient; the claimant must submit 
evidence in support of a claim that would justify a belief 
by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 
4 Vet.App. 309, 314 (1993).

Service medical records show that the veteran did have some 
problems with bronchitis in 1993, but that condition 
resolved.  The service medical records do not contain a 
diagnosis of asthma. Pulmonary function testing in 1993 did 
not indicate the presence of asthma.  Post-service the 
veteran has not been treated for asthma.  General medical 
examination in 1995 was negative for pertinent findings.  The 
VA examination in May 1996 was likewise clinically negative 
for any findings indicative of asthma.  The impression of 
asthma, well controlled with medication, given at the time of 
the 1996 examination was based solely on history as provided 
by the veteran that clearly is not supported by the evidence 
of record.  It was noted at this examination that the veteran 
had not been treated for asthma since the early 1990s.  
There is no record of asthma medication prescribed for the 
veteran after service.  The 1996 impression of asthma is of 
little, if any, probative value, as the United States Court 
of Veterans Appeals (Court) has held that an opinion based 
upon an inaccurate factual premise has no probative value.  
Hadsell v. Brown, 4 Vet. App. 208, 209 (1993).

As noted above, in order for a claim for service connection 
to be well grounded, there must be competent evidence not 
only of a current disability, but also of a nexus between in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  While 
the veteran is competent to report symptoms experienced in 
service and post-service, medical evidence is required to 
show that any current chronic asthma is related to the 
symptoms he experienced during his military service or 
thereafter.  The veteran himself is not shown to possess the 
medical expertise to determine the etiology of his various 
medical symptoms or their relationship to service, and his 
claims of medical causation are of limited probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   There is no 
medical opinion that links any current chronic asthma to his 
military service.  See Caluza.  Accordingly, the benefit 
sought must be denied as not well grounded.

Sinusitis.  The evidence of record does not show that the 
veteran was ever treated for a sinus disorder in service.  
There is no medical evidence of treatment for sinusitis post-
service, and the veteran does not contend otherwise.  The 
veteran does not meet the initial requirement for a well-
grounded claim; that is, a medical diagnosis of a disease or 
injury.

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992) 
("there must be evidence both of a service-connected disease 
or injury and a present disability which is attributable to 
such disease or injury").  Here, there is no service or post-
service diagnosis of sinusitis.  The VA examination in May 
1996 did not shows sinusitis, and X-ray studies of the 
sinuses did not result in findings that would support a 
diagnosis of sinusitis.  Accordingly, the claim for service 
connection for sinusitis is not well-grounded.  The benefit 
of the doubt doctrine does not apply.

Corneal Abrasions.  The veteran experienced a gas stove 
explosion to his face in service and a corneal scar was 
reported in service.  After service, a VA physician diagnosed 
a corneal scar, left eye.  In view of these facts, the 
veterans claim for service connection for a corneal abrasion 
is plausible, and thus well grounded.   King v. Brown, 5 Vet. 
App. 19 (1993); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board further finds that the RO has amply 
discharged the duty to assist under 38 U.S.C.A. § 5107(a).

Service medical records for the veteran show that a stove 
blew up in his face in July 1975.  Physical examination 
showed that his eyelashes were burned.  The impression was 
flash burn to face.  The veteran reported bad eyes on 
Medical Board Examination in January 1992.  There were no 
pertinent clinical findings.  Optometry consultation in 
February 1992 did not reveal corneal abrasions.  Optometry 
evaluation in December 1993, for complaints of blurry vision, 
showed an old corneal scar, and the drawing indicates that it 
was the left eye.  Retirement examination in May 1994 was 
without reference to any corneal abrasions

VA visual examination in January 1995 noted complaints of 
occasional blurry and "difficult vision, black dots, and 
headaches.  Examination showed visual acuity to be 
correctable to 20/20, both eyes.  No diplopia or visual field 
problem was found.  There was noted a small corneal scar, 
left eye.  The examination diagnosis was normal ocular exam.  

The veteran, in hearing testimony in April 1996, reported 
that a gas heater blew up in his face in service and the 
explosion burned off his eyelashes and eyebrows.  The veteran 
reported that drops were put in his eyes and that he has had 
eye problems every since.

Received at the time of the April hearing, was a statement 
from a doctor dated in 1996 which makes reference to eye 
injury from a gas stove blowing up in the veterans face 15 
years before.  Examination of the cornea was without 
reference to abrasions or scaring.  The examination 
impressions were keratoconjunctivitis sicca, OD (right eye), 
and low hyperopia and astigmatism with presbyopia.

As noted above, the service medical records reflect that the 
veteran sustained injuries when a gas stove exploded in his 
face.  His eyelashes were burned.  Many years later while the 
veteran was still on active military service, optometry 
examination showed an old scar on the cornea of the left eye.  
After service, VA visual examination found a small scar on 
the cornea of the left eye.  The corneal scar on the left eye 
is reported as small and may have been overlooked on eye 
examinations over the years as an inconsequential anomaly.  
The fact that it has been reported twice, leads the Board to 
resolve all reasonable doubt in the veterans favor, and 
grant service connection for corneal scar, left eye.

No corneal abrasion or scar has ever been reported for the 
right eye.  Absent such medical documentation, the claim of 
entitlement to service connection for corneal abrasion of the 
right eye is not well grounded.


ORDER

Service connection for asthma is denied.

Service connection for sinusitis is denied.

Service connection for corneal abrasions, right eye, is 
denied.

Service connection for corneal scar, left eye, is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
